UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 3, 2010 PLAINS EXPLORATION & PRODUCTION COMPANY (Exact name of registrant as specified in charter) Delaware 33-0430755 (State of Incorporation) (I.R.S. Employer Identification No.) 001-31470 (Commission File No.) 700 Milam, Suite 3100 Houston, Texas 77002 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(713) 579-6000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On June 3, 2010, Anadarko Petroleum Corporation released a press release which contained the following with respect to the Lucius project: “Lucius (Keathley Canyon block 875) – The second of three appraisal wells encountered more than 650 net feet of oil pay to date in three of the primary targets.Drilling was suspended approximately 2,000 feet from TD with one additional target yet to test.Anadarko operates Lucius with a 50-percent working interest.Co-owners in the block include Plains Exploration & Production (33.33-percent working interest) and Mariner Energy, Inc. (16.67-percent working interest).” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLAINS EXPLORATION & PRODUCTION COMPANY Date: June 3, 2010 /s/ Nancy I. Williams Nancy I. Williams Vice President—Accounting, Controller and Chief Accounting Officer
